DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record namely Kesners (US 7,977,265) fails to teach or fairly suggest the claimed composition comprising a mixture of oxides and Al(OH)3 comprising the ranges of the components set forth in Claim 1.  Specifically, Kesners discloses a composition for coating of friction surfaces comprising: (1) SiO2 46-54 wt%; (2) MgO 26-32 wt%; (3) Al2O3 2-5 wt%; (4) Fe2O3 1.0-1.5 wt%; (5) CaO 0.1-0.3 wt%; (6) H2O ≤ 5 %.  Kesners also discloses introducing alumina gel Al(OH)3 to the compound to lower the temperature of formation of the coating.  Kesners therefore does not disclose or fairly suggest the content of Al2O3 of 12-15 wt% based on the total weight of the oxides.  Kesners also does not disclose or fairly suggest a content of Al(OH)3 from 3-8 wt% based on the total weight of the composition wherein a share of Al(OH)3 is provided as montmorillonite or as a mixture between montmorillonite and gibbsite.
Furthermore, Applicant argues persuasively in the Remarks at Page 5 that Kato teaches against using the amounts of SiO2 and Al2O3 taught by Kesners (i.e. exceeding 40%), indicating the specific detrimental effect of reducing the strength of the friction material.  Specifically, the Office agrees that Kato would teach away 
	Furthermore, prior amendments have overcome any rejections under 35 USC 112(b) of record.
	
	In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        1/9/2022

/Colin W. Slifka/Primary Examiner, Art Unit 1732